DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 September 2022 has been entered.
Claims 1, 2, 5-9, 11-16, 22 and 23 are pending in the current application. Claims 5, 15 and 16 remain withdrawn as being drawn to a non-elected invention. Claims 1, 2, 6-9, 11-14, 22 and 23 are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejection
Applicant’s amendment, filed 27 September 2022, with respect to the rejection of claims 1-4, 6-9, 11-14, 24 and 25 under 35 U.S.C. § 102(a)(1)/(a)(2) as being anticipated by Frias-Lopez, has been fully considered and is persuasive. Claim 1 has been amended to recite “with the proviso that said inhibitor of eco-nucleotide pyrophosphate/phosphodiesterase-I is not AP.PNP. The rejection is hereby withdrawn. 

Election/Restrictions
In accordance with the MPEP 803.02, if upon examination of the elected species, prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will not be extended (see MPEP 803.02). In the instant case, the elected species has been cancelled as a result of a prior art rejection. As per MPEP 803.02, the search will be extended to encompass non-elected species. If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim again, the amended claim will be examined.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim.  In the event prior art is found during examination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.
A second action on the rejected claims can be made final unless the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p). See MPEP § 706.07(a). The following new rejection was necessitated by applicant’s amendment of the claims to eliminate unpatentable alternatives.
	The elected species AP.PNP has been excluded from the present claims. Thus, the Examiner has expanded the species to include one of the 13 non-hydrolyzable analogues of ATP (compounds 1-13 of Table 2) as the species for examination. 

New Rejections
The following are new rejection(s). 

Claim Interpretation
	The recitation “treating or preventing periodontal disease in a subject” in claim 1 is broadly and reasonably interpreted to include increasing cementum production. According to the specification, periodontal disease can cause destruction of tooth root cementum (p.1:15-34).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 7, 11-14, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lecka et al. (Journal of Medicinal Chemistry, 2013, vol. 56, pp. 8308-8320, cited in IDS submitted 19 May 2020) in view of Foster et al. (PLOS one, 2012, vol. 7, no. 6, pp. 1-19, cited in IDS submitted 19 May 2020) and further in view of Rodrigues et al. (J. Periodontal, 2011, vol. 82, no. 12, pp. 1757-1766, cited in IDS submitted 19 May 2020).
	Lecka et al. evaluated the activity of 13 nonhydrolyzable ATP analogues as selective human nucleotide pyrophosphatase/phosphodiesterase-1 (NPP1) inhibitors (abstract; figure 1). NPP1 is a member of the ecto-nucleotide pyrophosphate/phosphodiesterase family (p.8308, first para). NPP1 is involved in health disorders including pathological calcification, and plays a role in bone mineralization (p.8308, abstract, and third para). NPP1-deficient mice have been found to have disorders of spontaneous pathological calcification. Physiological mineralization in teeth and bones are governed by the balance between inorganic pyrophosphate (PPi) and orthophosphate (Pi). NPP1 inhibitors are posited as potential therapeutic agents for the treatment of pathological calcification including calcific aortic valve disease, osteoarthritis, and chondrocalcinosis (p.8309). NPP inhibitors have also been proposed for neurodegenerative diseases. Compounds 1-13 inhibited NPP1 by 90-99% (p.8316, last para).
	Foster et al. found cementum formation is regulated by local concentration of PPi (abstract). Cementum covers the tooth root and is known to be linked to PPi metabolism. Foster et al. found 
Enpp1-/- mice featured a hypercementosis phenotype, as evidenced by thickened cementum due to the reduced levels of PPi (p.2-3, bridging para). Foster et al. teach some people have genetic conditions such as hypophosphatasia (HPP) or spontaneous mutations that lead to an imbalance of PPi levels (p.1). Foster et al. teach patients with HPP have increased PPi (p.1-2, bridging para; p.2, second para; p.2, last para). 
	Rodrigues et al. teach reducing local levels of PPi could promote increased cementum regeneration in the periodontium for the treatment of periodontal disease (title; abstract and p.1757). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer a composition comprising one of the thirteen NPP1 inhibitors of Lecka et al. to a subject to increase cementum production and treat or prevent periodontal disease. 
It would have been further obvious to treat a subject with a lack or minimal cementum formation resulting from a genetic condition because Foster et al. teach subjects with the genetic disease HPP suffer from a lack of cementum due to high levels of PPi. These subjects are expressly in need of reducing PPi levels to promote cementum formation. 
One having ordinary skill in the art would have been motivated to administer an NPP1 inhibitor to increase cementum production because Lecka et al. found NPP1 deficient mice had increased cementum production. This teaching by Lecka et al. demonstrate that inhibition of ENPP1 would increase cementum production. Rodrigues et al. further support the teaching that reducing local PPi levels could promote increased cementum regeneration for the treatment of periodontal disease. Thus, one of ordinary skill in the art would have had a reasonable expectation of success in increasing cementum production and treating/preventing periodontal disease in a subject by administering one of the thirteen NPP1 inhibitors to lower local levels of PPi. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Claim(s) 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lecka et al., Foster et al. and Rodrigues et al. as applied to claims 1, 2, 7, 11-14, 22 and 23 above, and further in view of Frias-Lopez (WO 2016/172604, cited in previous Office Action).
Lecka et al., Foster et al. and Rodrigues et al. teach as discussed above.
Lecka et al. do not expressly disclose the ENPP1 inhibitor adsorbed to a fiber (present claim 6) or pharmaceutically acceptable carrier (claim 8). Lecka et al. do not expressly disclose the inhibitor is formulated for buccal delivery (present claim 9). 
Frias-Lopez teaches a method of treating or preventing periodontal disease by administering an oral formulation comprising a cobalamin synthesis inhibitor, the inhibitor is adenylyl-imidodiphosphate (claim 17; p.27). Frias-Lopez discloses the oral formulation comprises a coated fiber (claim 7). Frias-Lopez discloses the oral composition is a pharmaceutical (p.8:13-24). Frias-Lopez discloses a film device having a mucoadhesive layer and a bulk layer (p.31). Frias-Lopez discloses the active therapeutic can be in either layer. The bulk layer is one or more bioerodable polymeric materials. Frias-Lopez discloses oral sprays, rinses, and emulsions where water may make up the entire carrier (p.28:10-22). Frias-Lopez discloses the composition can be formulated for buccal delivery (p.31-32, bridging para). Frias-Lopez discloses the periodontal disease includes chronic stages (p.18-19, bridging para). Frias-Lopez discloses treating human subjects (p.11:17-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the compounds of Lecka et al. adsorbed to a fiber or film matrix for increasing cementum production because this was a known technique for administering active agents to the periodontium as taught by Frias-Lopez et al. Additionally, Rodrigues et al. teach modulating PPi levels locally to increase cementum regeneration for the treatment of periodontal disease. 
Thus the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Maintained Rejections
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22 and 23 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Frias-Lopez (WO 2016/172604, cited in previous Office Action).
	Frias-Lopez discloses a method of treating or preventing periodontal disease by administering an oral formulation comprising a cobalamin synthesis inhibitor, the inhibitor is adenylyl-imidodiphosphate (claim 17; p.27). Frias-Lopez discloses the oral formulation comprises a coated fiber (claim 7). Frias-Lopez discloses the oral composition is a pharmaceutical (p.8:13-24). Frias-Lopez discloses a film device having a mucoadhesive layer and a bulk layer (p.31). Frias-Lopez discloses the active therapeutic can be in either layer. The bulk layer is one or more bioerodable polymeric materials. Frias-Lopez discloses oral sprays, rinses, and emulsions where water may make up the entire carrier (p.28:10-22). Frias-Lopez discloses the composition can be formulated for buccal delivery (p.31-32, bridging para). Frias-Lopez discloses the periodontal disease includes chronic stages (p.18-19, bridging para). Frias-Lopez discloses treating human subjects (p.11:17-18).
	Administering the composition comprising adenylyl-imidophosphate to a subject to treat or prevent periodontal disease will necessarily increase cementum in a subject per claim 22. 
	The disclosure of Frias-Lopez anticipates claims 22 and 23 of the present application.

Response to Arguments
Applicant's arguments filed 27 September 2022 have been fully considered but they are not persuasive. 
Applicant contends the disclosure of Frias Lopez drawn towards adenylyl-imidophosphate does not anticipate claim 22 because Frias Lopez does not recognize the compound inhibits ENPP1, increases cementum production or treat periodontal disease.
The above argument is not found persuasive. The subject of the present claims is not limited to one having any particular disease. However, the prior art teach the subject is one having periodontal disease. Administering the claimed compound to a subject having periodontal disease will necessarily increase cementum production in the subject. In accordance with MPEP 2111.02, the preamble of the claim is given weight if it imparts structure a structural limitation. The recitation “increasing cementum in a subject” does not limit the patient population or the active agent administered.
See MPEP 2112.01, “"Products of identical chemical composition cannot have mutually exclusive properties.". In other words, claim 1 describes administering an ENPP1 inhibitor. Claim 4 further limits and defines an ENPP1 inhibitor as at least one compound including AP.PNP (adenylyl-imidophosphate). It is not necessary for the prior art to recognize AP.PNP is an ENPP1 inhibitor because it inherently has this property. 

See MPEP 2111.02, II: “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.

Frias Lopez discloses administering the compound adenylyl-imidophosphate (i.e. the elected species, AP.PNP encompassed by claim 22). While Frias Lopez does not recognize that this compound also inhibits ENPP1, the compound will necessarily have this property. 
Performing the positively recited step “administering to the subject a therapeutically effective amount of an inhibitor of ecto-nucleotide pyrophosphate/phosphodiesterase-I (ENPP1) will necessarily increase cementum in a subject. 
	The rejection is hereby maintained.

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M-F: Noon-8pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1759